Citation Nr: 1432424	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for tinnitus, to include as secondary to service connected headache disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Louisville, Kentucky.  The RO in Louisville, Kentucky has jurisdiction.


FINDINGS OF FACT

The evidence shows that the Veteran's tinnitus is not related to service or to the service-connected headache disability.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2009, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided audiological examinations for the Veteran's tinnitus claim in December 2008, October 2009, and July 2010 and a medical opinion in September 2010.  There is no indication or assertion that the examination and opinions are inadequate.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnosis tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  

The evidence does not satisfy the criteria for service connection for tinnitus.  See 38 C.F.R. §§ 3.303, 3.310.

The Veteran has tinnitus currently.  He has reported having ringing in his ears consistently during VA examinations.  Service treatment records dated in December 1982 show the Veteran had head trauma during service.  He has been service connected for headaches associated with that head trauma.

The evidence does not show that the current tinnitus is related to active service, to include the in-service head injury or to the service-connected headache disability.  The Veteran has made inconsistent statements regarding the onset of tinnitus symptoms.  During the December 2008 VA examination, he was not able to recall the specific time he first noticed having tinnitus.  During the October 2009 VA examination, the Veteran reported first experiencing tinnitus in 1996.  Finally, during the July 2010 VA examination, the Veteran reported tinnitus began in 1982 or 1983.  The Board notes that lay statements of continuity of symptomotology for chronic diseases may prove a relationship to service, and that tinnitus is considered an organic disease of the nervous system subject to presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1112; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  However, as the Veteran's statements are highly inconsistent, such lay evidence is not credible or probative as to the onset of tinnitus or any causal relationship to service. 

Moreover, the VA examiner in October 2009 concluded that the Veteran's tinnitus is not a result of acoustic trauma while in service.  The examiner's main rationale for this conclusion was the Veteran's report of onset in 1996.  As discussed above, the Veteran's reports on onset are not credible; therefore, this conclusion is less probative because it relies heavily on nonprobative evidence.  The VA examiner in September 2010 found that the Veteran had non-pulsatile tinnitus, which is most commonly secondary to hearing loss, which the Veteran had.  Such type of tinnitus would not commonly be caused by post-traumatic type headaches.  Although this examiner did not specifically address the causal relationship to service, the examiner found the most likely etiology of tinnitus was hearing loss, and not service.  The Veteran's hearing loss is not service-connected.  

Again, for the reasons detailed above, the September 2010 VA examiner concluded that the current tinnitus was less likely than not caused by or permanently aggravated by service-connected headaches.  The September 2010 VA examiner conducted a literature search before rendering any of the above opinions.  The September 2010 opinion is the most probative evidence of record and finds a nonservice-related etiology for tinnitus.  

The preponderance of the evidence shows that tinnitus is more likely due to hearing loss and not related to any in-service incurrence or service-connected headaches.  As such, the benefit of the doubt doctrine is inapplicable and the criteria for service connection for tinnitus have not been met.  See 38 C.F.R. §§ 3.102, 3.303.
      

ORDER

Service connection for tinnitus is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


